Mr. Justice Dunn delivered the opinion of the court: The appellees sued Edward M. Malo in attachment in the municipal court of Chicago and summoned the appellants as garnishees. Judgment was rendered against Malo for $76.25. The answer of the garnishees was contested and upon a trial they were discharged. The plaintiffs appealed to the Appellate Court, which reversed the judgment, remanded the cause to the municipal court and granted a certificate of importance and appeal to this court. The judgment of the Appellate Court w;as not final and the appeal was improvidently granted. It will be dismissed. Appeal dismissed.